                                                       1    Blakeley E. Griffith, Esq.
                                                            Nevada Bar No. 12386
                                                       2    SNELL & WILMER L.L.P.
                                                            3883 Howard Hughes Parkway, Suite 1100
                                                       3    Las Vegas, Nevada 89169
                                                            Telephone: 702.784.5200
                                                       4    Facsimile: 702.784.5252
                                                            bgriffith@swlaw.com
                                                       5    Attorneys for Defendant Energy Group
                                                            Consultants, Inc.
                                                       6

                                                       7

                                                       8
                                                                                    IN THE UNITED STATES DISTRICT COURT
                                                       9
                                                                                                  DISTRICT OF NEVADA
                                                      10
                                                            ANDREW PERRONG, individually and on
                                                      11    behalf of all others similarly situated,              Case No.: 2:19-cv-00115-RFB-GWF
                                                      12                             Plaintiff,                   STIPULATION AND ORDER TO
             3883 Howard Hughes Parkway, Suite 1100




                                                                                                                  EXTEND DEADLINE FOR
Snell & Wilmer




                                                      13    vs.
                    Las Vegas, Nev ada 89169




                                                                                                                  DEFENDANT ENERGY GROUP
                         LAW OFFICES




                                                                                                                  CONSULTANTS, INC. TO RESPOND
                          702.784 .5200




                                                      14    SPERIAN ENERGY CORP, a Nevada
                               L.L.P.




                                                            corporation, and ENERGY GROUP                         TO PLAINTIFF’S COMPLAINT
                                                      15    CONSULTANTS, INC., a Kansas
                                                            corporation,                                          (First Request)
                                                      16
                                                                                     Defendants.
                                                      17

                                                      18             This Stipulation to Extend Deadline for Defendant Energy Group Consultants, Inc. to
                                                      19   Respond to Plaintiff’s Complaint (“Stipulation”) is entered into as of the date below by and between
                                                      20   Energy Group Consultants, Inc. (“EGC” or “Defendant”) and Plaintiff Andrew Perrong
                                                      21   (“Plaintiff”) and together with Defendant, the “Parties”). The Parties hereby stipulate to extend the
                                                      22   deadline for Defendant to respond to Plaintiff’s Complaint from April 8, 2019 to April 22, 2019.
                                                      23             Plaintiff filed a Complaint (“Complaint”) in District Court, Clark County, Nevada, Case
                                                      24   No. 2:19-cv-00115-RFB-GWF on March 5, 2019.
                                                      25             The parties agreed to extend the deadline for Defendant to respond to Plaintiff’s Complaint
                                                      26   for two weeks from April 8, to April 22, 2019.
                                                      27             This is Defendant’s first request for an extension of time to respond to the Complaint and
                                                      28   is not intended to cause any delay or prejudice to any party. The reason for the extension is to give

                                                                                                            -1-
                                                           4825-0508-7378
                                                       1   the Defendant time to evaluate and respond to the allegations set forth in the Complaint.

                                                       2             WHEREAS, the Parties stipulate and agree as follows:

                                                       3             Defendant shall have until April 22, 2019 to respond to the Complaint

                                                       4

                                                       5    Dated: April 3, 2019                               Dated: April 3, 2019
                                                       6
                                                            SNELL & WILMER L.L.P.
                                                       7

                                                       8    By:    /s/ Blakeley E. Griffith                    By:__/s/Anthony I. Paronich_____________
                                                            Blakeley E. Griffith (NV Bar No. 12386)            Craig B. Friederg (NV Bar No. 4606)
                                                       9    3883 Howard Hughes Parkway, Suite 1100             4760 South Pecos Road, Sutie 103
                                                            Las Vegas, Nevada 89169                            Las Vegas, Nevada 89121
                                                      10
                                                            Telephone: 702.784.5200                            Telephone: (702) 435-7968
                                                      11    Facsimile: 702.784.5252                            Facsimile: (702) 825-8071
                                                            Attorneys for Defendant Energy Group               Attorneys for Plaintiff Andrew Perrong
                                                      12    Consultants, Inc.
             3883 Howard Hughes Parkway, Suite 1100




                                                                                                               Anthony I. Paronich, Esq.
Snell & Wilmer




                                                      13                                                       BRODERICK & PARONICH, P.C.
                    Las Vegas, Nev ada 89169




                                                                                                               99 High Street, Suite 304
                         LAW OFFICES




                                                                                                               Boston, MA 02110
                          702.784 .5200




                                                      14
                                                                                                               Email: anthony@broderick-law.com
                               L.L.P.




                                                      15
                                                                                                               Attorneys for Plaintiff
                                                      16

                                                      17

                                                      18                                                 ORDER

                                                      19             IT IS HEREBY ORDERED that the deadline for Defendant Energy Group Consultants,

                                                      20   Inc. to respond to Plaintiff’s Complaint shall be April 22, 2019.

                                                      21             DATED this _____
                                                                                 4th day of April 2019.

                                                      22                                                 _______________________________________
                                                                                                         UNITED STATES
                                                                                                         UNITED  STATES DISTRICT  COURT
                                                                                                                         MAGISTRATE       JUDGE
                                                                                                                                       JUDGE
                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                                                                           -2-
                                                           4825-0508-7378
                                                       1                                       CERTIFICATE OF SERVICE
                                                       2      I, the undersigned, declare under penalty of perjury, that I am over the age of eighteen (18) years,

                                                       3      and I am not a party to, nor interested in, this action. On this date, I caused to be served a true

                                                       4      and correct copy of the foregoing STIPULATION AND ORDER TO EXTEND DEADLINE

                                                       5      FOR DEFENDANT ENERGY GROUP CONSULTANTS, INC. TO RESPOND TO

                                                       6      PLAINTIFF’S COMPLAINT (First Request) by method indicated below:

                                                       7      BY FAX: by transmitting via facsimile the document(s) listed above to the fax
                                                                number(s) set forth below on this date before 5:00 p.m. pursuant to EDCR Rule 7.26(a).
                                                       8               A printed transmission record is attached to the file copy of this document(s).

                                                       9      BY  U.S. MAIL: by placing the document(s) listed above in a sealed envelope with
                                                                postage thereon fully prepaid, in the United States mail at Las Vegas, Nevada addressed
                                                      10               as set forth below.

                                                      11      BY  OVERNIGHT MAIL: by causing document(s) to be picked up by an overnight
                                                                delivery service company for delivery to the addressee(s) on the next business day.
                                                      12
             3883 Howard Hughes Parkway, Suite 1100




                                                              BY PERSONAL DELIVERY: by causing personal delivery by                       ,a
Snell & Wilmer




                                                      13        messenger service with which this firm maintains an account, of the document(s) listed
                    Las Vegas, Nev ada 89169




                                                                       above to the person(s) at the address(es) set forth below.
                         LAW OFFICES

                          702.784 .5200




                                                      14
                               L.L.P.




                                                                BY ELECTRONIC SUBMISSION: submitted to the above-entitled Court for
                                                              _electronic
                                                      15                   filing and service upon the Court’s Service List for the above-referenced case.

                                                      16      BY   EMAIL: by emailing a PDF of the document listed above to the email addresses of
                                                                the individual(s) listed below:
                                                      17

                                                      18   Craig B. Friedberg, Esq.
                                                           4760 South Pecos Road, Suite 103
                                                      19   Las Vegas, Nevada 89121
                                                           Email: attcbf@cox.net
                                                      20
                                                           Anthony I. Paronich, Esq.
                                                      21   BRODERICK & PARONICH, P.C.
                                                           99 High Street, Suite 304
                                                      22   Boston, MA 02110
                                                           Email: anthony@broderick-law.com
                                                      23   Attorneys for Plaintiff

                                                      24   DATED this 3rd day of April 2019.

                                                      25
                                                                                                             /s/ Gaylene Kim
                                                      26                                                    An employee of SNELL & WILMER L.L.P.
                                                      27

                                                      28

                                                                                                              -3-
                                                           4825-0508-7378
